902 F.2d 30Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bernard Melvin ROME, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 89-3291.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 29, 1989.Decided April 17, 1990.Rehearing Denied May 16, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (C/A No. 88-3481-JFM)
Bernard Melvin Rome, appellant pro se.
Breckenridge Long Willcox, United States Attorney;  Larry David Adams, Assistant United States Attorney, Baltimore, Md.;    Mark Scott Ledford, Department of Health and Human Services, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and PHILLIPS, Circuit Judges.
PER CURIAM:


1
Bernard Melvin Rome appeals from the district court's order dismissing Rome's appeal of an entitlement claim under 42 U.S.C. Sec. 405(g).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Rome presents no grounds that warrant a waiver of the exhaustion requirement for proceeding on appeal to federal court.   See Bowen v. City of New York, 476 U.S. 467, 482-86 (1986).  Accordingly, we affirm on the reasoning of the district court.  Rome v. Sullivan, CA-88-3481 (D.Md. May 31, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED